Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Petroleum announces credit facility renewal CALGARY, July 2 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to announce the completion of the annual renewal of its reserve-based credit facility (the 'Facility') with a syndicate of four Canadian and international banks (the 'Syndicate'). Under the terms of renewal, the Corporation has available to it a revolving term facility authorized at $353 million and a revolving working capital facility authorized at $30 million. The $353 million term credit facility is provided by the Syndicate, while the $30 million working capital facility is provided by the lead bank in the Syndicate. "We're pleased with the terms of the renewal," said Tim Granger, President and Chief Executive Officer. "The credit facilities support our operating and capital needs in 2009 and our recapitalization objectives." The amount of the Facility is consistent with the Corporation's guidance.
